Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Applications GB 1702018.1 filed on 2/7/17.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

RESPONSE TO ARGUMENTS
Applicant’s amendments and arguments filed on 1/25/21 have been fully considered, and the rejections are withdrawn/moot in light of Applicant’s amendment.  However based on further consideration and updated search, a new ground of rejections is entered in view of STOKES et al. (US Pub. No.: 2013-0160042) and in light of said newly amended claims.     

Examiner acknowledges Claims 5, 10, 12, 15-21, 23-26 have been canceled and Claims 27-31 have been added.

The rejection to Claim 22 under 35 U.S.C. section 101 is withdrawn in light of Applicant’s amendment.

The application (claim interpretation) of 35 U.S.C. Section 112(f) stands whereby said amendments do not remove the application of 112(f) from Claims 11, 13-14 as the 3-prong analysis is satisfied.

Regarding Applicant’s remarks on Pages 8-10, Applicant’s amendments and arguments filed on 1/25/21 have been fully considered and the rejections are withdrawn/ moot in light of Applicant’s amendment.  However based on further consideration and updated search, a new ground of rejections is entered in view of STOKES et al. (US Pub. No.: 2013-0160042) and in light of said newly amended claims.  Examiner respectfully submits ZARGON does read upon Claims 1, 11, 22 limitations with the exception of audio fingerprint data associated with audio recorded data on a spectator device.  Applicant’s claimed invention does not recite language that would preclude a mobile device requirement of communication prior to capturing video streams for the timing information or preclude the modification of the source device high quality audio stream or video stream.  Nor do the claims recite language directed towards when content creation and embedded signals or communication thereof is to occur.  Examiner respectfully submits Applicant clarify the claims to comport with Applicant’s invention to overcome the cited prior art of record.  Accordingly, the rejections stand (See rejection contained herein).    

Examiner has established a prima facie case of obviousness for combining the prior art of record to reject said claims.  Accordingly, said claims independent and dependent stand rejected for the reasons stated herein.


PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate in detail use of additional metadata or embedded identification data as shown in Figs. 5-7 “artist name, song or track name, genre, album title, album track number, release date, and the like to identify the multimedia audio and/or video content” (US Pub. No.: 2020-0234733 [0034]) of Applicant’s invention for synchronization and compilation purposes.  Furthermore, adding limitations for content identification metadata directed towards object recognition, color analysis or mobile device identification are disclosed in prior art LORD (Pub. No.: US 2015-0016661), and would not further allowance if proposed in a potential amendment.  


Claim Interpretation
35 USC § 112(f)  
MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 11, 13, 14, disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding 11, 13, 14, a recognition module for receiving is considered to read on Fig. 2 identify content module 70 (US Pub. No.: 2020-0234733 [0031]); a synchronization module configured to replace is considered to read on Fig. 3 tag content module 116 (US Pub. No.: 2020-0234733 [0032]); a compiler configured to compile/match is considered to read on Fig. 4 compose content module 166 (US Pub. No.: 2020-0234733 [0033]). 

FINAL REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 9, 11, 13, 22 are rejected under 35 U.S.C. 103 as being unpatentable over ZAGRON (Pub. No:  US 2014-0192200) in view of STOKES et al. (US Pub. No.: 2013-0160042).

As per Claim 1 ZAGRON discloses As per Claim 1 A method of replacing lower quality spectator device recorded audio content by better-quality source device recorded audio content in media content recorded by the spectator device at an event (Figs. 1-3 replace the recorded audio of lower quality [0036, 0038] with the higher quality audio stream source content [0034-0035] – replacement occurs as a result of using the database source audio for synchronization and compilation Figs. 2B-C), said media content recorded by the spectator device comprising synchronized audio content and video content of a part of the event the method comprising the steps at a server of (Figs. 1-3 system and server – recorded live by user on mobile spectator device 135 at the live event to capture live multimedia of audio and video live :
receiving the media content recorded by the spectator device (Figs. 1-3 receive after recorded audio and video of lower quality [0034-0038] [0045] [0084]); matching the audio content in said media content recorded by the spectator device with an associated portion of better-quality source device recorded audio content (Figs. 1-3 matching for the audio stream source [0059, 0062-0063]); 
replacing the audio content of the media content recorded by the spectator device with the associated matched portion of better-quality source device recorded audio content (Figs. 1-3 replace the recorded audio of lower quality [0036, 0038] with the higher quality audio stream source content [0034-0035] – replacement occurs as a result of using the database source audio for synchronization and compilation Figs. 2B-C); 
and compiling the associated  matched portion of better-quality source device recorded audio content with the video content of the media content recorded by the spectator device (Figs. 1-3 [Abstract] binding compilation [0078-0079] [0088] the audio higher quality source with the video recorded by user on the spectator device [0034-0035] [0045])
based on fingerprint data associated with the audio content of the media content recorded by the spectator device (spectator audience participant 122 with accompany device 112 of Fig. 1 [0036-0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include based on fingerprint data associated with the audio content of the media content recorded by the spectator device as taught by STOKES into the system of ZAGRON because of the benefit taught by STOKES to disclose, in an audio capture system for an attendee participant, utilizing audio fingerprint data attached to captured audio data to identify audio contents as opposed to requiring video metadata and audio timing for audio identification whereby ZARGON is an audio capture system for an attendee participant and would benefit from not relying upon requiring video metadata and audio timing for audio identification as a simpler means for audio identification.

As per Claim 2 ZAGRON discloses The method of claim 1 comprising 
making available said compiled associated matched portion of better-quality source device recorded audio content with the video content of the media content recorded by the spectator device to the spectator (Figs. 1-3 [Abstract] made available [0034-0038] binding compilation [0078-0079]  or to a user of a system for compiling said associated matched portion of better-quality source device recorded audio content with the video content of the media content recorded by the spectator device (either or).

As per Claim 6 ZAGRON discloses The method of claim 1 wherein the method comprises the spectator device recording time and location data of the audio content recorded by the spectator device (Figs. 1-3 meta-data means data structure timing [0050] and geo-location information [0061] are created at time of multimedia capture recording – audio captured at the time meta-data relates to audio [0034-0035]).

As per Claim 9 ZAGRON discloses The method of claim 1 wherein the source device recorded audio content is a studio quality recording of the event performance and the spectator device recorded audio content comprises ambient noise of the event performance recording and lower quality recording of the event performance (Figs. 1-2 accessed source higher quality of event – sound reinforcement system [0036, 0038] compared to the live event sound capture with background noise and other possible distortions [0034-0035]).

As per Claim 11 ZAGRON discloses A server device (Fig. 3 system [0030] remote server 350 ) for replacing lower quality spectator device recorded audio content by better-quality source device recorded audio content in media content recorded by the spectator device at an event, said content recorded by the spectator device comprising synchronized audio content and video content of a part of the event, the device comprising (See said analysis for Claim 1): 
a recognition module for (Figs. 2-3 mobile device 135 via handshake operations steps 220-240 [0059-0062]) receiving the media content recorded by the spectator device (See said analysis for Claim 1) and configured to match the audio content in said media content recorded by the spectator device with an associated portion of better-quality source device recorded audio content (See said analysis for Claim 1); 
a synchronization module (Figs. 2-3 binder 336 step 245 binding and synchronizing [0065]) configured to replace the audio content of the media content recorded by the spectator device with the associated matched portion of better-quality source device recorded audio content (See said analysis for Claim 1);
 and a compiler configured to (Figs. 2-3 binder 336 step 245 binding [0065]) compile the associated matched portion of better-quality source device recorded audio content with the video content of the media content recorded by the spectator device (See said analysis for Claim 1)
ZAGRON does not disclose but STOKES discloses based on fingerprint data associated with the audio content of the media content recorded by the spectator device (See said analysis for Claim 1)
As per Claim 13 ZAGRON discloses The device of claim 11 wherein the compiler is configured to (See said analysis for Claim 11) make available said compiled associated matched portion of better-quality source device recorded audio content with the video content of the media content recorded by the spectator device to the spectator or to a user of a system for compiling said associated matched portion of better-quality source device recorded audio content with the video content of the media content recorded by the spectator device (See said analysis for Claim 2).

As per Claim 22 ZAGRON discloses A non-transitory computer readable medium storing machine-readable instructions executable by a processor of an electronic device for implementing the method of ( in at least Fig. 3 [0006] [0019]): 
replacing lower quality spectator device recorded audio content by better-quality source device recorded audio content in media content recorded by the spectator device at an event, said media content recorded by the spectator device comprising synchronized audio content and video content of a part of the event (See said analysis for Claim 1), the method comprising the steps of receiving the media content recorded by the spectator device (See said analysis for Claim 1), 
matching the audio content in said media content recorded by the spectator device with an associated portion of better-quality source device recorded audio content (See said analysis for Claim 1); 
replacing the audio content of the media content recorded by the spectator device with the associated matched portion of better-quality source device recorded audio content(See said analysis for Claim 1);
 and compiling the associated matched portion of better-quality source device recorded audio content with the video content of the media content recorded by the spectator device (See said analysis for Claim 1)
ZAGRON does not disclose but STOKES discloses based on fingerprint data associated with the audio content of the media content recorded by the spectator device (See said analysis for Claim 1)
Claims 3, 14, 28 are rejected under 35 U.S.C. 103 as being unpatentable over ZAGRON (Pub. No:  US 2014-0192200) in view of STOKES et al. (US Pub. No.: 2013-0160042), as applied in Claims 1-2, 6, 9, 11, 13, 22, and further in view of AMIRA et al. (Patent No.: US 9,143,742).

As per Claim 3 ZAGRON discloses The method of claim 2 wherein 
matched portion of better-quality source device recorded audio content and the video content of the media content recorded by the spectator device (See said analysis for Claim 1)
ZAGRON and STOKES do not disclose but AMIRA discloses the spectator device records images, and the method comprises the server or the spectator device compiling the images with the associated audio (Fig. 1-5 participant devices 512, 514 [col. 10 lines 11-20] – and see system 100 and unit 104 synchronization - audio combined with video and still image portion of video on the [col. 4 lines 21-27 and lines 35-42])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the spectator device records images, and the method comprises the server or the spectator device compiling the images with  the associated audio as taught by AMIRA into the system of ZAGRON and STOKES because of the benefit taught by AMIRA to disclose a collaborative playback environment for synchronization of various media types which include an additional type for still image captured by the audience whereby said systems are directed towards a collaborative playback/processing environment for synchronization of audio and video and would benefit from the addition of at least a still image media type to expand upon system capabilities.

As per Claim 14 ZAGRON discloses The device of claim 13 wherein the compiler is configured to (See said analysis for Claim 1)
matched portion of better-quality source device recorded audio content and the video content of the media content recorded by the spectator device (See said analysis for Claim 1)
ZAGRON and STOKES do not disclose but AMIRA discloses compile images recorded by the spectator device with the associated audio (See said analysis for Claim 3).

As per Claim 28 ZAGRON discloses The method of claim 1, wherein 
the compiled associated matched portion of better-quality source device recorded audio content with the video content of the media content recorded by the spectator device (See said analysis for Claim 1)
ZAGRON and STOKES do not disclose but AMIRA discloses compiled with any one or more of photographs (Fig. 1-5 participant devices 512, 514 [col. 10 lines 11-20] – and see system 100 and unit 104 synchronization - audio combined with video and still image portion of video on the [col. 4 lines 21-27 and lines 35-42]), content from content providers (one of) or brand material from sponsors (one of). (The motivation that applied in Claim 3 applies equally to Claim 28)
Reason for Allowance
Claims 4, 7-8, 27, 29-31 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4, 7-8, 27, 29-31 is/are allowed.   The following is a statement for the reasons for allowance:


As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 1 comprising the server, based on said fingerprint data associated with the audio content of the media content recorded by the spectator device performing an audio/acoustic fingerprint search in a content database or store to match the audio content in said media content recorded by the spectator device with the associated portion of better-quality source device recorded audio content" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 1 wherein the method comprises the server or the spectator device manually associating tags with the audio content recorded by the spectator device to allow synchronization at the server of the associated matched portion of better-quality source device recorded audio content and the video content of the media content recorded by the spectator device" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.
As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 1 wherein the method comprises multiple users each having a separate user spectator device for recording respective synchronized audio content and video content of a part of the event, wherein the method includes repeating the steps of claim 1 for at least one other spectator’s respective recorded synchronized audio content and video content of a part of the event" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 27 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 4, wherein the content database or store is an audio/acoustic fingerprint database" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 29 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 28, wherein the photographs, content from content providers or brand material from sponsors is used to fill gaps in the video content of the media content recorded by the spectator device" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 30 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 29, wherein the photographs, content from content providers or brand material from sponsors is used to fill any gaps in the video content occurring during a length of the matched portion of better-quality source device recorded audio content" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 31 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 1, wherein the compiled associated matched portion of better-quality source device recorded audio content with the video content of the media content recorded by the spectator device is overlaid with other spectator recorded audio content" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

The closest prior art of record ZAGRON (Pub. No:  US 2014-0192200) does not teach all the elements of Claims 4, 7-8, 27, 29-31 directed towards fingerprint data associated with the audio content of the media content recorded by the  better-quality source device recorded audio content, and compiling the associated  matched portion of better-quality source device recorded audio content with the video content of the media content recorded by the spectator device.






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
			Conclusion
	Applicant’s newly added claims necessitated a new ground of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.

/EILEEN M ADAMS/Primary Examiner, Art Unit 2481